DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a second RCE on 25 October 2021 together with claim amendments further defining the independent claims 1 by adding the limitations of claims 2 and 6 with parallel amendments being made to the other independent claim 14.  	Meanwhile a new examiner has been assigned to this application and a full review of the prosecution history was conducted along with a thorough search and review of the prior art.  
New issues were detected including:
claim interpretation issues under 35 USC 112(f) were detected for system claims 1, 3-5, and 7-13 due to the presence of nonce terms (first module and second module) coupled with functionally defined claim language without structure sufficient to perform the recited functions;
claim objections relating to the “transform” step of claims 1 and 14 that could be solved with minor amendments (see below Examiner’s Amendment); 
claim objections to the “generate graphical representations” step of claims 1 and 14 that could also be solved with minor amendments (see below Examiner’s Amendment); and
drawings objections under 37 CFR 1.83(a) as detailed below. 



Drawings
The drawings are objected to under 37 CFR 1.83(a) because the drawings must show every feature of the invention specified in the claims:  Fig. 1 is flowchart that merely show blank boxes/blocks with reference numbers which do not show the features of the invention as recited in the claims.  In other words, raw reference numbers and otherwise blank boxes are simply not sufficient to show the claimed features.  It is suggested that text labels be added to each of the blank boxes which will also aid the public in more quickly understanding the inventive concepts.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  the first module and the second module in claims 1, 3-5, and 7-13:  corresponding structure and sufficient algorithms were identified.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joseph Gamberdell on 21 February 2022 based on a proposal made 15 February 2022.
The application has been amended as follows: 
1. (Currently Amended) A system that tracks and visualizes objects in a surveillance area, the system comprising:
- a plurality of sensors arranged in the surveillance area for acquiring data;
- a first database;
- a server arrangement communicatively coupled to the plurality of sensors to obtain the acquired data therefrom, the server arrangement comprising:
- a first module configured to:
- extract features from the obtained data to identify objects in the surveillance area;
- determine an object type for each of the identified objects in the surveillance area based on the extracted features of the respective objects;
- generate a unique object identity and an object class based on the object type for each of the identified objects in the surveillance area; 
- calculate a geospatial location of each of the identified objects based on positions of the plurality of sensors; and
- store the unique object identity and the object class for each of the identified objects along with the extracted features and the geospatial location of that identified object in the first database; and
- a second module configured to:


- acquire the unique object identity, object class and a last-known geospatial location for the object to be tracked from the first database;
- provide object class specific mapping coordinates specifying pixel coordinates within an object’s bounding box in an image plane to determine source coordinates to be mapped onto a map plane;
- transform the source coordinates of the image plane from a first reference system to the corresponding coordinates in the map plane in a second reference system for calculating a new geospatial location of the object to be tracked in the surveillance area;
- determine a change in the geospatial location and a change in state of the object based on the geospatial location of the object to be tracked in the surveillance area;
- determine a motion and/or action pattern of the object based on the change in the geospatial location and the change in state of the object in the surveillance area;
- associate the motion and/or action pattern of the object with the unique object identity of the object; 
- generate a virtual representation of the surveillance area indicating a movement of the object within the surveillance area based on the change in the geospatial location, and the motion and/or action pattern of the object; and
- generate graphical representations for the virtual environment based on historic statistical data of the motion patterns and/or action patterns of the identified objects in the surveillance area
2. (Cancelled)

4. (Original) The system according to claim 3, wherein the second module is further configured to:
- compare the unique object identities for each of the identified objects in the surveillance area with each of the wanted entities in the list of wanted entities;
- determine if the unique object identities for any of the identified objects in the surveillance area matches with one or more of the wanted entities; and
- generate a virtual representation of the determined object with the unique object identity matching with one or more of the wanted entities.
5. (Original) The system according to claim 4, wherein the second module is further configured to generate an alert if the unique object identity for any of the identified objects in the surveillance area matches with one or more of the wanted entities.  
6. (Cancelled)
7. (Original) The system according to claim 1, wherein the plurality of sensors comprises a microphone arrangement to acquire sounds in the surveillance area, and 
wherein the first module is configured to:
- analyze the acquired sound for presence of one or more of predetermined keyword and content therein, from a set of predetermined keywords and contents; and
- calculate a point of origin of the acquired sounds in the surveillance area related with the presence of one or more of predetermined keyword and content therein based on a direction thereof with respect to the microphone arrangement, and
wherein the second module is configured to:
- generate a virtual representation of the object associated with the acquired sounds related with the presence of one or more of predetermined keyword and content, with the calculated point of origin being the geospatial location for the object.
® beacon and an audio beacon.  
9. (Original) The system according to claim 1, wherein the first module is further configured to analyze the acquired data from the plurality of sensors to extract auxiliary information pertaining to objects in the surveillance area, and wherein the second module is further configured to modulate the virtual representation of the object to be tracked based on the auxiliary information extracted therefor.
10. (Original) The system according to claim 1, further comprising a user device communicatively coupled to the server arrangement, wherein the user device is configured to render the virtual representation of a movement of the identified objects in the surveillance area.  
11. (Original) The system according to claim 10, wherein the user device is further configured to render the generated graphical representation based on the movement of the identified objects.  
12. (Previously Presented) The system according to claim 10, wherein the user device is configured to visualize the identified objects in one or more of: a virtual reality environment, an augmented reality environment, a mixed reality environment and a web viewer.  
13. (Previously Presented) The system according to claim 10, further comprising a user interface associated with a user device, wherein the user interface allows a user to generate a user input to search for one or more properties associated with a particular object in order to determine a current location thereof.  
14. (Currently Amended) A computer implemented method for tracking and visualizing objects in a surveillance area, the method comprising:
- acquiring data from a plurality of sensors in the surveillance area;
- extracting features from the acquired data to identify objects in the surveillance area;
- determining an object type for each of the identified objects based on the extracted features of the respective objects;
- generating a unique object identity based on the object type for each of the identified objects in the surveillance area;

- storing the unique object identity for each of the identified objects along with the extracted features and the geospatial location of that identified object;
- extracting features from newly-obtained data and comparing the extracted features with the features of previously-identified objects to re-identify an object to be tracked;
- acquiring the unique object identity and a last-known geospatial location for the object to be tracked;
- providing object class specific mapping coordinates specifying pixel coordinates within an object’s bounding box in an image plane to determine source coordinates to be mapped onto a map plane;
- transforming the source coordinates of the image plane from a first reference system to the corresponding coordinates in the map plane in a second reference system for calculating a new geospatial location of the object to be tracked in the surveillance area;
- determining a change in the geospatial location and a change in state of the object based on the geospatial location of the object to be tracked in the surveillance area;
- determining a motion and/or action pattern of the object based on the change in the geospatial location and the change in state of the object in the surveillance area;
- associating the motion and/or action pattern of the object with the unique object identity of the object;
- generating a virtual representation of the surveillance area indicating a movement of the object within the surveillance area based on the change in the geospatial location, and the motion and/or action pattern of the object; and
- generating graphical representations for the virtual environment based on historic statistical data of the motion patterns and/or action patterns of the identified objects in the surveillance area


15. (Cancelled)
16. (Previously Presented) The method according to claim 14 further comprising,
- acquiring a list of wanted entities and, optionally, one or more properties associated with each of the wanted entities;
- comparing the unique object identities for each of the identified objects in the surveillance area with each of the wanted entities in the list of wanted entities;
- determining if the unique object identity for any of the identified objects in the surveillance area matches with one or more of the wanted entities; and
- generating a virtual representation of the determined object with the unique object identity matching with one or more of the wanted entities.
17. (Original) The method according to claim 16, further comprising generating an alert if the object identity for any of the identified objects in the surveillance area matches with one or more of the wanted entities.  
18. (Cancelled) 
19. (Previously Presented) The method according to claim 14, further comprising rendering, by a user device, the virtual representation of a movement of the identified objects in the surveillance area.  
20. (Currently Amended) The method according to claim 14, further comprising rendering the generated graphical representation on a user device, based on the movement of the identified objects.




Allowable Subject Matter
Claims 1, 3-5, 7-14, 16, 17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As noted above, the limitations of claim 6 were added to independent claim 1 with the second RCE filing of 25 October 2021 and such amendments are located in the last paragraph of claim 1.  This same paragraph has been clarified by the above Examiner’s Amendment and helps to distinguish the instant invention over the prior art as follows.
Although many of the elements recited in claim 1 are conventional as demonstrated in prior office actions, the particular combination of elements recited in amended claim 1 has neither been disclosed nor fairly suggested by the prior art of record.  In detail, the claimed system of claim 1 that tracks and visualizes objects in a surveillance area includes a novel and non-obvious combination of server and database that determines a change in the geospatial location and a change in the state of the object based on the geospatial location of the object; determines a motion and/or action pattern of the object based on the change in the geospatial location and the change in state of the object in the surveillance area; generates a virtual representation of the surveillance area indicating movement of the object within the surveillance area based on the change in the geospatial location and the motion and/or action pattern of the object; and generates graphical representations for the virtual environment based on historic statistical data of the motion patterns and/or action patterns of the identified objects in the surveillance area in combination with the unique object identity and object 
Independent claim 14 is allowable because it recites language parallel to that found in claim 1.  Claims 3-5, 7-13, 16, 17, 19, and 20 are allowable at least due to their dependency upon claims 1 or 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486